Title: To John Adams from Jean de Neufville, 7 March 1781
From: Neufville, Jean de
To: Adams, John



Honourd Sir
Amsterdam the 7th. March 1781

May we begg leave to address yoúr Excellency again, as yesterday we chose to do it by the scoot for Safety; and now we may be something more explicit, as oúr Letter may go intirely Safe by Mr. Taxton, who we heard just now from yoúr Sr. John to be in town. If we had known this we Certainly would have shown them the required notice.
Then what we had the Honoúr to mention, was the oúvertúre of a plan which had been made to ús very particularly, and which very near agreed with that I had the honoúr to propose in ruff already; and I wishd to súbmitt more plain to yoúr Excellencys júdgement; this cannot be done So well in writing; and after confronting the intelligences yoúr Excellency will have gatherd already, and those we may be able to give; she will be able to proceed to such measúres as she will think the most Convenient.
Secrecy is a great point, where for as yoúr Excellency proposed a travelling way of life, and only intended a little excúrsion, I was less anxioús in desiring her to honoúr ús with another visit, to which however the time is not so exceedingly pressing as I suppose bútt Yoúr Excellency should dispose there of to the utmost convenience; which we shall be glad to know, as it will direct ús in keeping or sending the bonds, for a great quantity of which we are sorry to say we do not foresee Yett Such a great haste as we had wished, bútt we are still in hopes it may come in Coúrse. With all devoted regard I have the honoúr to be Honourd Sir Yoúr Excellencys most obedient and most humble Servant

John de Neufville

